 In the Matter of JOHN J. OUGHTON, CHARLES T. OUGHTON,BERTRAME.OUGHTON, AND ROBERT B. OUGHTON, INDIVIDUALS AND CO-PARTNERSTRADING AS THE WINDSOR MANUFACTURING COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEE (C. I. 0.)Case No. C-1266.Decided February 9, 19/6-Woolen Textile I'ndustri/-I'nterfe c nce, Restraint, and. Coercion:anti-unionspeech and statements;threat to shut down plant if employees joined andremained members of union; removal of part of plant equipment ; statementsof supervisory employees favoring inside organization and opposing outsideorganization-Unit'AppropriateforCollectiveBargaining:production em-ployees,' excluding executives, supervisors, and clerical help, no controversyasto-Strike:called as result of refusal to recognize; consent election agree-ment, to settle strike and recognize union if selected bymajority-Representa-tives:proof of choice:result of consent election;subsequent defections dueto unfair labor practice cannot operate tochange-Collective Bargaining :re-fusal of : by failing to negotiate in good faith;by refusing to grant conferenceswhen requested;wage reduction and increase of hours without consulting ornotifying union; refusal to embody understaridings reached with union insigned agreement;counterproposals, failure or refusal tomake-Remedy:ordered to bargain with union and to embody understandings in written signedagreement.Mr.,Geoffrey, Cunniff,for the Board.Montgomery c McCracken,by,Mr. Charles A. Wolfe,of Phila-delph,ia,, Pa., for the respondent.KrausandMr. Isadore Katz,of Philadelphia, Pa.,for the Union.Mr. John F. E. Hipped,of Philadelphia, Pa., for the Committee ofK employees.'Mr. Emanuel Butter,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by Textile WorkersOrganizingCommittee (C. I. 0.), hereincalledtheUnion, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Fourth Region (Philadelphia, Pennsyl-20 N. L. R. B., No. 31.301 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDvania), issued its complaint dated February 28, 1939, against John J.Oughton, Charles T. Oughton, Bertram E. Oughton, and RobertB. Oughton, individuals and co-partners trading as Windsor Manu-facturing Company, herein called the respondents, alleging that therespondentshad engaged in and were engagingin unfair laborpracticesaffecting commerce within the meaning of Section 8 (1)and (5)and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint,together with notice of hearing, were duly served upon the respond-ents and the Union.With respect to the unfair labor practices the complaint alleged,in substance, that the respondents (1) deprived their employees ofthe rights guaranteed in Section 7 of the Act, and (2) on or aboutJanuary 19, March 4, June 24, July 12, September 30, and November28, 1938, and at all times thereafter, refused to bargain collectivelywith the Union in that they refused to meet or bargain in good faithwith the Union as the exclusive representative of their employeesin anappropriate unit, consisting of the respondents' productionemployees,exclusive of executives, supervisors, and clericals ,em-ployees, although the Union represented a majority of such employeesfor the purposes of collective bargaining.Thereafter, the respond-entsfiled their answer, admitting that they are engaged in interstatecommerce but denying that they had engaged in the alleged unfairlaborpractices.Pursuant to notice, a hearing was held in Philadelphia, Pennsyl-vania, on March 9, 10, and 13, 1939, before Howard Myers, the TrialExaminerduly designated by the Board.The Board, the Union,and the respondents were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issueswas affordedall parties.At the outset of the hearing, counsel for a committeeof 5 em=ployees, herein called the Committee, claiming to represent 145employees, whose signatures purported to be affixed to a writtenauthorization, filed a petition for leave to intervene.'Objection tothe intervention was made by 'counsel for the Board and the Unionon the ground that the Committee was not a proper party to theproceeding.The TrialExaminerdenied the petition.Thereupon,counselfor the Committee moved to intervene on behalf of the indi-viduals listed in the authorization.This motion was likewise denied.At the close of the hearing, counsel for the Board and the respond-ents moved to amend the pleadings to conform to the proof.These1The petition and the authorization were received in evidence as Board Exhibit No. 29.Neither the petition nor the authorization purports to designate a person or labor organiza-tion as bargaining representative. THE WINDSOR MANUFACTURING COMPANY303motions were granted by the Trial Examiner.At the conclusion ofthe Board's case the respondents' counsel moved to dismiss the com-plaint.The Trial Examiner denied the motion. The motion todismiss was renewed at the end of the hearing.The Trial Examinerreserved decision thereon and denied the motion in his IntermediateReport.The Trial Examiner, at the hearing and in his IntermediateReport, made various rulings on other motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings of the Trial Examiner are hereby affirmed.The respondents and the Union filed briefs with the TrialExaminer.On April 25, 1939, the Trial Examiner filed -his Inter-mediateReport, in which lie found that the respondents hadinterferedwith, restrained, and coerced their employees in theexercise of the rights guaranteed in Section 7 of the Act and that the-respondents had refused to bargain collectively with the Union asthe representative of the respondents' employees in an appropriateunit, consisting of the respondents' production employees, exclusiveof executives, supervisors, and clerical employees.He recommendedthat the respondents be ordered to cease and desist from suchpractices and to bargain collectively with the Union upon request.On May 5, and on May 6, 1939; respectively, the respondents andthe Committee filed exceptions to the Intermediate Report.Briefswere filed with the Board by the respondents, the Committee, and theUnion.On July 31, 1939, the Union filed a motion, praying, in substance,that the Board substitute the name "Textile Workers Union of Amer-ica, C. I. 0." for the name "Textile Workers Organizing Committee,C. I. 0."On October 5, 1939, the Board issued and duly served uponthe parties a notice that on October 16, 1939, unless sufficient cause to.the contrary should then appear, it would effect the substitution prayedfor wherever the name "Textile Workers Organizing Committee,C. I. O." may appear in these proceedings.On October 7, 1939, therespondents filed objections to the Union's motion.On October 17,1939, pursuant to requests therefor by the respondents and the Com-mittee and notice to them and to the Union, a hearing was held before-theBoard in Washington; D. C., for the purpose of oral argumenton the merits of the case and on the Union's motion of July 31, 1939,and the respondents' objections thereto.The respondents, the Com-mittee, and the Union were represented by counsel and participatedin the argument.No sufficient cause to the contrary having beenshown, 'the motion of the Union to substitute the name "TextileWorkers Union of America, C. I. 0." for the name "Textile WorkersOrganizing Committee, C. I. 0." wherever it may appear in theseproceedings is hereby granted. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has considered the exceptions to the Intermediate Reportand save as they are consistent with the findings, Conclusions, andorder set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE 'RESPONDENTSThe respondents, John J., Charles T., Bertram E., and Robert B_Oughton are brothers and copartners trading as Windsor Manufactur-ing Company. They are engaged in the manufacture and sale ofworsted cloth and have their office and plant in Philadelphia,, Penn-Sylvania.The principal raw material used by the respondents con-sists of worsted' warn, nearly all of which is shipped to their plantfrom points outside the State of Pennsylvania.During the periodfrom March. 1937 to February 1938, the respondents manufactured439,930 yards of worsted cloth, valued at $890,748.06, of which 80 percent was shipped by the respondents to points outside the State ofPennsylvania.II.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, C. I. 0., is a labororganizationaffiliated with the Congress of Industrial Organizations, admitting toitsmembership the production employees* of the respondents,exclusiveof executives, supervisors, and clerical employees.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionDuring May 1937 an organizational campaign among the respond-ents' employees was begun by the Union by the distribution of circularsto the respondents' employees outside the plant.At lunch hoursand during the change of employees between the day and night shifts,theUnion used loudspeakers for the purpose of encouraging therespondents' employees to join the Union.The respondents assertthat the conduct of the Union in connection with its membership drivewas "outrageous"; that it resorted' to-misrepresentatioIr of the workingconditions in the plant; that derogatory remarks were made of therespondents and their foreman ; and that the employees were made"nervous" with resultant curtailment of production.22Witnesses for the respondents testified that the union organizers stated that the re-spondents paid "starvation wages" ; that the respondents and their foremen "drove" theemployees ; that the respondents were replacing their employees with childrenat lowerwages ; that the Union would compel the respondents to sign a closed-shop contract ; andthat the respondents played golf, "going south in the winter time, going north in thesummer." THE WINDSOR MANUFACTURING COMPANY305Contemporaneously with this campaign of the Union to organizethe respondents' employees, the respondents and their supervisory em-ployees evidenced their hostility to the Union by making anti-unionstatementsto the respondents' employees and by threatening a shut-down of the plant if the employees joined the Union or persisted intheir union membership.In. June 1937, for the, asserted,.purpose of combatting the effects of,"the Union's campaign, the respondents called a meeting at the plantof alltheir employees.Bertram Oughton, one of the respondents,'testified as follows regarding a speech he then made to the assembledemployees :I told.the workers that I knew that organizing was going on,and that they had heard what had been said, and I didn't thinkitwas necessary for me to tell them what was the truth of thosestatements, and what was not the truth ; that so many of themhad worked there for so many years that they knew which werethe truth, and which were not the truth.I' said that it, had been stated. that I had made a statement,which I didn't authorize, that under certain conditions, the plantwould be shut down.I said, "I want to correct this statement in this manner : ThatI didn't authorize the statement, that we hoped it will not be shutdown, but," I said, "from the nature of the remarks made and theattitude of some of these people," I said,"we could not sign acontract with an organization which was so thoroughly irrespon-sible as they had proved tobe, but," I said, "you have a perfectright to join any union you see fit to join," and they distinctlyunderstood that.[Italics supplied.]I told them that we paid them as high wages as we could, asthe competition would allow us to pay, and we had had no com-plaints of any nature brought to our attention as far as laborwas concerned andI hoped that the plant would continue to oper-ate,that we had plenty of work and we wanted to finish that workfor both the sake of the employees and the sake of our ownorganization.[Italics supplied.]Emma Renn, an employee of the respondents, testified, as did EdwardTrainor, who was an employee at the time in question, that Oughtonstated at this meeting,inter alia,that he knew that the Union wasorganizing the employees and that after it obtained a majority itwould ask the respondents for a contract; that the respondents wouldneversign a contract; and that, "You think and have been told thatthisdoes 'not mean anything, that there won't be any sort of tie-up,or won'tbe any. shut-down.Well, there will be a tie-up and it willbe agood`long tie-up." - Bertram Oughton,although called as a wit- 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDness after Renn and Trainor had testiled, did not deny the statementsattributed to him by these witnesses, and we find that the statementswere made as testified to by Renn and Trainor.A few days after the meeting of all the employees, John Wiley,' aforeman 4 in the respondents' plant, during working hours called to-gether the 12 employees in the winding department and, accordingto Renn's testimony, stated to them thatNow, it looks as though a majority started up with the C. I. O.I don't know whether you have signed up or you haven't,but the question is do you want to work, go along and work underthe conditions; whether or not you have signed up with theC. I. 0., disregard the fact, and we will go along and work aswe are, or you have this place shut down tight . . . and, in themeantime, if you haven't signed up, don't.Renn testified that, shortly prior to the speech of Bertram Oughton,Wiley had said to her and another employee, during their lunch hour,"that as foreman of the Windsor Manufacturing Company.* didn'thave the right to do what he was about to do, but as an employee ofWindsor Manufacturing Company he did have the right and he wasplacing himself in that position" and "he was going to arrange thatwe form a union of our own, -in order to drive away any outside organi-zation."Trainor testified that during the same month, Wiley askedhim to be one of five persons needed to obtain a charter for an insideunion.George Gehring 5 testified that William Robinson, the respondents'foreman of the weaving department, during June 1937 told him "thathe [Robinson] thought that we all had worked there so long that weshould all agree together and see if we couldn't drive the C. I. O.away from the place" and, on many other occasions, that " ... he didnot understand why we wanted an outside organization, that he seemedto think everything was going along all right in the shop."Elmer Stevenson, one of the respondents' employees, testified thatWiley,'during the summer of 1937 and several times in 1939, askedhim why he belonged to the Union, and that Wiley often stated to himduring the 4-month period preceding the hearing herein that theUnion consisted of "a bunch of Communists and Reds." Stevensonalso testified that John Shuster, another foreman of the respondents,on two or three occasions in February 1939, told him that "if the Uniondid not let the place alone here they [respondents] are going to move3 Referred to in the record as John whilie.4The respondents' foremen have the right to hire and to recommendthe discharge ofemployees.'5Gehring, a union member, had been employed by the respondentsfor approximately 19years. THE WINDSORMANUFACTURING COMPANY307south."Trainor further testified that several times during the monthsof December 1938 and January and February.1939,Wiley told himthat the respondents'plant wasgoing to beclosed and moved southunless the employees "drop this outside union." 'Wiley, Robinson,and Shuster were not called as witnesses at thehearing and the statements attributed to them, set forth above, werenot denied.The respondents offered no explanation for their fail-ure to call these foremen to testify.Under these circumstances, we,believe the testimony of Renn, Trainor, Gehring, and Stevenson, con-cerning the foremen's statements to be true and we find that thosestatements were made.The speech of Bertram Oughton was patently an appeal to theemployees not to join the Union.While stating that the employeeshad a right to join any union,he nevertheless denounced the only labor.organization organizing the respondents'employees by declaring itto be"thoroughly irresponsible"and further discredited it by indicatin`g that no contract would be signedwith it.He also indicatedthat further organizational efforts and attempts to secure recognitionwould result in a shut-down.The respondents contend in their brief"that the `speech'of Bertram Oughton and such statements as mayhave been made by the foreman were the result of the unfair and out-rageous method adopted by the Union in its efforts to unionize thisplant."6Unquestionably,Oughton had the right to defend the char-acter of the respondents and the working conditions in the plant, butin making anti-union statements at the same time in the guise of suchdefense, he clearly interfered with, restrained,and coerced the em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.The statements made by Foremen Wiley, Robinson,and Shusterfurther indicate the respondents'anti-union animus.While the re-spondents claim that they repeatedly warned their foremen againstany violation of the Act,they took no effective means to stop the.repeated violations of the Act by their foremen.Furthermore, withrespect to the acts of the foremen,the doctrine ofrespondeat superiorapplies, and the respondents are responsible for the actions of theirforemen in this respect.7We find that by the above-mentioned state-ments of their foremen, the respondents interfered with, restrained,6The respondents appear to be referringto thestatements of the union organizers madeduring the loudspeaker campaign in the vicinity of the plant.P Swift & Company, a Corporation v. National Labor Relations Board,106 F. (2d) 87(C.C.A. 10), enf'gMatter of Swift & Company, a CorporationandAmalgamated.MeatCutters and Butcher TVorkmen of North America.. LocalNo.6111,and United, Packing HouseWorkers Local Industrial Union No. 300,7N. L. R. B.269 ;NationalLaborRelationsBoard v. The A. S.AbellCompany, a Corporation, 97 F.(2d) 951 (C. C. A. 4), 1938,enf'gMatterof The A.S.Abell Company,a CorporationandInternational Printing andPressmen'sUnion,Baltimore Branch, Baltimore Web Pressmen'sUnion, No.31,5N. L.B. B. 644. 308DECISIONSOF NATIONAL LABORRELATIONS BOARDand coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act.The threats of shut-down and prospective loss of employment inthe event of unionization, made at the very time that the Union wasactive in organizing the employees, showed the respondents' un-mistakable hostility to the Union and to the self-organization of theiremployees.By expressing such hostility and threats, the respondentsinterfered with, restrained, and coerced their employees in the ex-ercise of the rights guaranteed in Section 7 of the Act.In the fall of 1938, at a time when the Union was seeking unsuc-cessfully 8 to negotiate a contract with the respondents and attempt-ing to adjust with them disputes concerning the alleged discrimina-tory lay-off of union members, 24 looms and equipment incidentalthereto from the respondents' plant were shipped by the respondentsto a plant in Athens, Georgia, which had been opened a short timepreviously by John Oughton, one of the respondents.The loomswere never replaced in the respondents' plant. John Oughton'sAthens plant is, like the respondents', engaged in the manufacture ofworsted cloth.Both plants receive their orders for the manufactureof cloth from the same New York selling agency, John OughtonSons, a partnership composed of the four respondents and one JohnH. Riley.Robinson, formerly a foreman in the respondents' Phila-delphia plant, is now the assistant superintendent of the plant inAthens, Georgia.At the hearing the respondents failed to show the reason for thetransfer of the equipment to the southern plant.While it is true thatthe removal of the 24 looms and incidental equipment did not closethe respondents' plant, it is clear that the respondents thereby reducedthe Philadalphia plant's productive capacity.In the light of the threats to shut down the plant and "movesouth" made by the respondents both before and after the shipmentof plant machinery to Athens, Georgia, the action of the respondentsin 'removing the equipment at a time when the Union was seekingunsuccessfully to deal with them is susceptible of but one inference,that the respondents were thereby forcefully demonstrating theirhostility, to the Union.Employees who witnessed the loom removaland shipment could not have interpreted the respondents' acts other-wise than as a carrying out by the respondents, in part at least, oftheir threat to shut down the plant and as motivated by therespondents' hostility to the Union.We find that the respondents, by threatening their employees witha shut-down if they persisted in their union activities; by threatening8The Union's attemptsto negotiate with therespondents are discussed in greater detailin Section III, B, 3,below. TINEw1NDSOR MANUFACTURING COMPANY309tomove south; and by removing part of their machinery and equip-ment, under the circumstances above described, interfered with, re-strained; and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.B."The refusal to bargain collectively1.The appropriate unitThe complaint alleges that the respondents'employees engaged inproduction at their Philadelphia plant, exclusive of executives,super-visors, and clerical help.,constitute a unit appropriate for the purposesof collective bargaining within the meaning ofthe Act.The answerof the respondents admits this allegation.The production employeesof the respondents'plant, excluding executives,supervisors,and cleri-cal help, are eligible to membership in the Union.We find that the respondents'employees engaged in production attheirPhiladelphia plant, exclusive of executives,supervisors, andclerical help, constitute a unit appropriate for the purposes of collec-tive bargaining,and that said unit will insure to employees of therespondents the full benefit oftheir rightto self-organization and tocollective bargaining,and otherwise effectuate the policies of theAct.2.Representation by the Union of a majority in the appropriate unitOn June 22, 1937, the Union, claiming that it represented a majorityof` the respondents' employees in an appropriate unit, requested aconference with the respondents for the purpose of negotiating acontract.A meeting was accordingly held onJuly6, 1937, at theoffice of the respondents' counsel, attended by the respondents and theUnions The respondents' counsel stated that they did not recognizethe Union, but were meeting with it merely as a matter of courtesy.Later that day, the members of the Union, because of the respondents'refusal to recognize it, went on strike.The Union established apicket line around the respondents' plant which. was continued untilJanuary 19, 1938.The respondents' plant was closed from July 6,1937, to January 3, 1938.On January 17, 1938, at a conference attended by the respondents,the Union, and the Mayor's Labor Board of the City of Philadelphia,a consent-election agreement was entered into by the respondents andtheUnion which provided, in substance, that the production em-ployees of the respondents were to vote on January 19, 1938, to de-termine whether or; not they wished to be represented by the UnionThe union representative, attendingthismeetingincluded a committee of employees.283031-41-vol. 20-21 310DECISIONSOF NATIONALLABOR RELATIONS BOARDand that, if a majority of the production employees chose the Unionas their collective bargaining representative the respondents wouldrecognize the Union as such.The election was accordingly held,supervised by the Mayor's Labor Board.Of a total of 208 validvotes cast, 123 were for the Union and 85 against it.In their answer to the complaint, the respondents admit tliat oilJanuary 19, 1938, the Union was designated as agent for the pur-poses of collective bargaining by a majority of their employees in the.appropriate unit.The respondents claim, however, that the Unionremained a majority representative for not more than one year-thereafter.At the hearing the Union admitted that it no longer represented.a majority of the employees in the appropriate unit.The recordshows that William Pollack, a union representative, testified that the-Union represented a majority of the employees at the times whenthe charge was filed and the complaint was issued; that he believedsome members had left the Union prior to the hearing because, ofthe respondents' unfair labor practices; and that, therefore, he be-lieved that the Union no longer represented a majority.Pollackfurther testified that according to the Union's membership records,it still- represents a majority and that he has received no formalindication to the contrary.No evidence was offered by the respondents to support their asser-tion that the Union no longer represents a nmajority.On the con-'trary, the only evidence in the record indicates that the Union'smajority status continued to the date of the complaint herein and,except for the effect of the respondents' unfair labor practices,lothereafter.As we have previously held, the unfair labor practicesof the respondents cannot operate to change the bargaining repre-sentativepreviously selected by the untrammeled will of themajority."We, therefore, find that on January 19, 1938, and at all timesthereafter, the Union was and that it is the duly designated repre-sentative of the majority of the employees in the appropriate unitfor the purposes of collective bargaining.Pursuant to Section 9 (a)of the Act it was therefore, and is, the exclusive representative ofall the employees in such unit for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, and otherconditions of employment."Discussed in SectionIII,A, above, and SectionIIT, B,3, below."Matter ofArthur L.Cotten,and A. J. Cblm.an, co-partnersdoingbusiness as^KiddieKover ManufacturingCompanyandAmalgamated Clothing Workers of,America, 6 N. L.R. B. 355,enf'dNational Labor Relations Board v. Gotten et at.,105 F.(2d).179...(C,;1C.A.;6) ;Matter of Blanton CompanyandUnited Oleo,n.argerineWorkers LocalI,idustridiUnionNo. 489, 16 N. L. R. B. 951. THE WINDSOR MAN;UFACT'UIRING COMPANY3113.The refusal to bargain collectively(a)Chronology of eventsOn January 21, 1938, after the consent election, discussed above,the Union, by letter to the respondents, requested a conference withthem.On January 24, 26, and 28, conferences were accordingly held.The main subject of dispute between the parties at these conferenceswas the manner of rehiring employees following the strike.Twosuggestions for settling this dispute were offered by the Union atthe January 26 conference : (1) a share-the-work plan 12 in everydepartment; and (2) an alternative seniority plan to be applied in+the lay-off and reemployment of employees.Both were rejected by-the respondents.At this conference also, after much discussion oftheUnion's proposals, the Union requested that the respondentsenter into a contract with it covering hours of employment only,a matter as to which the parties agreed.':',Although a 40-hourschedule had been maintained by the respondents for over 4 years,the respondents refused to execute an agreement covering hoursonly, claiming that they were in a seasonal business and that the.maintenance of their schedule depended on production and on datesof delivery of customers' orders.At the January 28 conference, the Union proposed an agreementcovering wages, hours, and other conditions of employment.Therespondents were not personally present at this conference but wererepresented by their counsel, CharlesWolfe, who advised the unionrepresentatives that the respondents would not sign a contract, andrequested the Union to wait "to give the company a chance to getused to the Union."The Union nevertheless insisted upon attempt-ing to resolve the dispute between the parties concerning the methodof reemployment and lay-off of employees, and requested the desig-nation of one of the respondents for the purpose of further bargain-ing as to this.Wolfe thereupon promised to communicate with therespondents and advise the Union.Thereafter, certain employees were laid off by the respondentsand on February 16, 1938, the Union sent letters to the re-spondents and their attorney requesting an immediate conferenceregarding alleged discriminations in connection with the lay-offs.'rUnder this plan all the work in the plant would be divided equally among the em-ployees in each department when the available work is insufficient to keep all fullyemployed.'3The record indicates that at this conference the then current wages were also Con-sidered satisfactory to the parties.At the hearing, Charles Oughton stated that the Uniondid not request a written agreement covering wages;and that he is uncertain whetherthe respondents would have signed such a contract at that time because other matters alsohad to be considered. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 18 the respondents, acknowledging the Union'sletter, denied discrimination and stated, "The real difficulty at thepresent time is in the fact that we have no new business coming inand that there will probably be additional lay-offs in the nearfuture."'Wolfe also replied on February 18 denying discriminationand asserting that the time and conferences devoted to the Union'scomplaints were retarding the rebuilding of the respondents' busi-ness and that unless the Union's complaints ceased "... the com-pany will have no alternative but to discontinue any attempt toconduct a business in Philadelphia."He further advised the Unioiithat he had suggested to the respondents that "one more conference"be held.On February 19, after receiving the respondents' February 18letter, the Union filed charges with the Regional Office. of the Board,alleging discrimination in the rehire and lay-off of union membersand that the respondents had refused to bargain collectively withthe Union.14On February 28 and on March 4, 1938, conferencesarranged by Board representatives were held at the Regional Officein connection with the charges, attended by the respondents and theUnion.Most of the discussion at these conferences centered aboutthe respondents' policy of lay-off and rehire.The Union againsubmitted its share-the-work and seniority proposals as well as anagreement covering wages, hours, and working conditions.Therespondents refused the share-the-work proposal and contended, atfirst, that it was impractical for them to agree to a seniority system.However, at the March 4 conference, the respondents promised tocommunicate in a week with the Union regarding possible accept-ance of the Union's seniority suggestion.The respondents, how-ever, failed to do so.In April 1938 the respondents, by Bertram Oughton, without con-ferring with or notifying the Union, announced a 10-per cent wagereduction effective April 25, 1938.The Union was informed of theproposed wage reduction by its-members and on April 23 it addresseda\ letter to the respondents to the attention of John Oughton, re-questing an immediate conference to discuss the proposed wage re-duction.Bertram Oughton replied to the Union's letter on April25, stating that its letter would be turned over to John Oughton,who was then out of town, when he returned. Bertram Oughtoitadmitted at the hearing that in his reply he did not advise theUnion that he was responsible for the wage reduction and testifiedthat the reason he did not do so was that the Union's letter wits'4that portion of the charge alleging discrimination was withdrawnby the Union. TILEWINDSOR MANUFACTURING COMPANY313addressed to his brother, John.Bertram Oughton further ad-mitted that at the time of the wage reduction he knew that theUnion was the exclusive agent of the respondents' employees for thepurpose of collective bargaining with respect to hours, wages, andworking conditions.When asked as to the reason for his failureto communicate with the Union prior to the posting of the wagereduction he testified, "Because, as I say, it was a. waste of their time,itwas a generally accepted principle that had to be clone because ofbad economic conditions."John Oughton did not thereafter replyto the Union's letter of April 23, nor did any of the respondentscommunicate with the Union with respect to the subject matterthereof.-Thereafter, pursuant to the Union's request to the respondents byletter of June 13, a conference was held at the office of the respond-ents' attorneys on June 24, attended by union representatives anditsattorney and the respondents and their attorney 15The Unionat this conference again submitted its proposals concerning a share-the-work plan and seniority and an agreement covering wages andhours.The respondents, claiming that their employees were workingonly a 40-hour week and that they were receiving the same wagespaid by other mills, rejected the proposals submitted by the Union andrefused to sign any agreement.Although requested to. do so by theUnion, no counterproposal was made by the respondents as to sen-iority or share-tbe-work.The Union, in connection with its requestfor an agreement, offered to include an arbitration clause for the pur-pose of adjusting any seniority disputes and also a provision estab-providing for the arbitration of the wage schedules in the eventof a controversy concerning same.The respondents not only refusedto accept these additional suggestions, but also rejected all the Union'sproposals and no understanding concerning wages, hours, or otherconditions of employment was reached at the conference.Pursuant to union instructions, on July 1 a union representativewrote a letter to the respondents, stating, in part :I have been instructed to request a final conference between theCompany and the Committee for some day next week, to, makeone last attempt to arrive at an understanding. If we are notable to agree at that time a strike will be called.We do not wish this letter to be interpreted as a threat on ourpart, but we are forced to take this action clue to the persistentrefusal of the management to make some satisfactory adjustment16A union committee composed of the employees of the respondentswas alsopresent atthis conference. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDof our differences.It is imperative that we hear from you nextweek.The respondents replied on July 5, claiming that in view of theirlimited personnel they could not grant conferences whenever requestedand asserting that "the question of reemployment has been thor-oughly discussed . . .We are carrying out the policy stated-to youto the best of our ability."On July 8 the Union again wrote to therespondents demanding a conference that day or the next. Therespondents failed to answer that letter and on July 11 the employeesstopped work at the plant.Thereupon, the respondents agreed toconfer with the Union that morning and the employees resumed theirwork.While the respondents and the Union clahn that at this conferencean agreement regarding seniority was reached, it is clear that theymisunderstood each other.The respondents sent a letter to the Unionon July 12, 1938, which the respondents claim embodies the termsof the agreement.The pertinent portion of the respondents' letterreads as follows :We beg to advise you that we will follow the seniority basis inre-employment as far as practical, considering the type of workin plant.This, of course, has always been our policy in past years and weare glad to continue.We understand that this disposes of allcontroversies and matters in dispute between us.'The Union immediately replied to the respondents' letter, denyingthat it set forth the understanding reached on the 11th, and claimingthat the agreement was ". . . that the workers would be reem-ployed according to seniority, as work permitted . .. everythingthat we have done has been done in an effort to change the policyyou have pursued over the last few years."On September 30 the Union presented the respondents with a pro-posed contract, which, in substance, contained provisions covering ex-clusive recognition, hours, wages, prohibition of strikes, stoppages, andlock-outs, share-the-work, seniority, and arbitration.An accompany-ing letter requested the respondents to sign this contract, " . . . believ-ing that it covers the basic points which have been at issue duringthe past year . . ."On October 13 Charles Oughton replied to theUnion by letter, stating, in part, ". . . I am at a loss to understandwhat your letter means by stating that `it covers the basic points whichhave been at issue during the past year.' . . . Practically none of theprovisions in this agreement have ever been at issue between us norhave ever they been discussed ..."At the hearing Charles Oughton,admitted that of the seven provisions in the proposed agreement the THE WINDSOR MANUFACTURING COMPANY315only two which had not been discussed during conferences prior toSeptember 30 were those relating to the duration of the contract andthe prohibition of strikes, stoppages, and lock-outs, and that all theothers had been discussed.On November 7 the Union complained to the respondents concern-ing alleged misunderstandings which had arisen in connection withthe -rehiring of laid-off employees and requested a conference as tothis.The respondents did not offer to confer, but instead offered totake up any such specific misunderstandings upon the Union's advis-ing them as to the names of the persons involved and the nature of thecomplaints.The respondents claim that no names or complaints weresubmitted to them; in any event, no conference took place.On November 23, pursuant to an exchange of letters between therespondents and the Regional Office of the Board concerning therehire of employees ]aid off,16 a conference was arranged by Board-representatives for November 28, 1938, at which time the respondents-and a Board representative were present.The respondents, afterwaiting approximately an hour and a half, left because of the Union'sfailure to appear.At the hearing Pollack, the-union representative,testified that the Union was first notified of this conference when hereceived a telephone call from the Regional Office advising him thatthe respondents were there; that he stated that he would try to getthere shortly, but thereafter discovered that he was unable to do soand so told the Regional Office by telephone, suggesting a postpone-ment.In the latter part of January 1939, the respondents posted a notice in,their plant stating that the plant would operate thereafter on a48-hour 17 week basis and that overtime pay would commence after44 hours.The Union, which had not been notified of this action inadvance, wrote to the respondents on February 1, stating that thiswas a matter for collective bargaining and asking for a conference.On February 13 the respondents, replying by letter, refused to arrange,',for-a-conference "in view of our past experience with your failure tokeep appointments for conferences arranged with you and our beliefthat you represent few, if any, of our employees . . ." This was thefirst time that the respondents questioned the Union's majority status.(b)Conclusions regarding the refusal to bargain collectivelyIt is apparent from the foregoing that, although on January 17,1938, the respondents obligated themselves to negotiate with theUnion, if it received a majority of the votes cast in the January 19The Union's charges in this case were then pending.The record is not clear whether the proposed increase was to 48 hours or 54 hours. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection, "with respect to any disputes that may arise between, theproduction employees and the management," and although the Actimposed upon the respondents the obligation to bargain collectivelywith the Union as the exclusive representative of a majority of theiremployees in the appropriate unit, the respondents at no time fulfilledtheir obligations in this respect.In February 1938, shortly after the consent election, the respond-ents' attitude towards granting bargaining conferences to the Unionwas evinced by their attorney, who claimed that the time and con-ferences devoted to the Union's complaints were retarding the re-building of the respondents' business and impliedly threatened ashut-down in the event that the Union continued to seek conferences.Thereafter, as shown above, on April 23, July 1, and July 8, 1938, andon February 1, 1939, Union requests for collective bargaining con-ferences with the respondents concerning wages, hours, and workingconditions met with the respondents' refusals to meet.The respond-ents' replies to the Union's requests for conferences that ". . . Wecannot grant you conferences whenever you request" and "We.aee nooccasion for arranging for a conference," indicate clearly that '.therespondents did not grant to the Union that to which it was en-titled-collective bargaining rights for the respondents' employees.It is elementary that before there can be collective bargaining, theremust be meetings of the parties. Such refusals to meet as the re-spondents' constitute a refusal to bargain collectively within themeaning of the Act.Throughout the conferences between the Union and the respond-ents;'the latter not only rejected every proposal made by the Union,but also, although requested to do so by the Union, failed to makeany counterproposals or to exert any effort to submit any plan oroffer which could be considered evidence of the respondents' intentionto bargain in good faith.,"The respondents' failure in this respectwas such as to-make productive negotiations impossible.The record reveals also the respondents' refusal to enter into a con-tract with the Union concerning such matters as hours of employmentas to which the parties were not in disagreement.Collective bar-gaining as contemplated by the Act is a procedure looking towardthemaking of a collective agreement by the employer with theaccredited representatives of his employees, concerning wages, hours1s SeeMatter of Globe Cotton MillsandTextileWorkers Organizing Committee,6 N.L.R. B. 401,enf'd as mod. in GlobeCotton Mills v. NationalLaborRelations Board,103F. (2d) 91(C.C.A. 5) ;Matter of Harry Schwartz Yarn Co.,Inc.andTextileWorkersOrganizing Committee,12 N. L.R. B. 1139;MatterofWilson&Co., Inc.,and'UnitedPacking House Workers L.I.Union No.51,19 N.L. R. B. 990. THE WINDSOR MANUFACTURING COMPANY317of service,and other working conditions.19Ifthe employer adheresto a preconceiveddetermination not to enterinto an agreement withthe representatives of his employees, then hismeeting and discussingthe issueswith them, however frequently,does notfulfill hisobliga-tions underthe Act.As stated above, the respondentsasserted duringthe- Union's early organizationalactivities that they would never signa.contract.with the Union.The attitude of the respondents through-out the conferences by which the Union sought recognition andagreementcompels the conclusion that in fact the respondentsdid notrecede from or alter their position at any time.To the Union's proposals of September 30,'1938, the respondentsrefused even the ostensible consideration they had accorded' otherproposals of the Union, stating, falsely, that practically none of theproposals had ever been. at issue between the parties or discussed bythem.The respondents' bad faith thus shown is clear.The respondents claim that on July 11, 1938, they did arrive ata seniority agreement with the Union, as set forth in the respondents'letter of July 12.. However, the respondents' contention as to this isunsupported by the evidence.At the hearing the respondents admittedthat-AheirHletter,of July 12, as stated therein, was a restatement of theseniority policy that they had followed for years, and claimed thatthe.union representatives at the July 11 meeting were persuaded toagree to this. It is clear, however, that the Union was not in accordwith the respondents and evidenced its disagreement with the re-spondents immediately upon receipt of their letter of July 12.Fur-thermore, in the light of the Union's frequent requests to the re-spondents to change their seniority policy as practiced "in past years"and in the light of the July 11 strike of the respondents' employeeswhich immediately preceded the conference of that day, the respond-ents' claim that at that conference the Union agreed to the respond-ents' old seniority policy appears to us to be'contrary to reason and11SeerhPatter of H. J. Heinz CompanyandCanning and Pickle Workers,Local UnionNo.32k,'aflllated with Amalgamated Meat Cutters and Butcher Workmen of North America,American Federation of Labor,10 N. L. R. B.963; Matter of Inland Steel CompanyandSteelWorkers Organizing Committee and Amalgamated Association of Iron. Steel, and TinWorkers of North America,Lodge Nos.6.i,1010, and 1101,9N. L. R.B. 783. set aside inInland.Steel Conrpan.y, a Corporation v. National Labor Relations Board,109 F. (2d) 9C. C. A.7) ;Matter of Highland Park Manufacturing Co.andTextileWorkers OrganizingCommittee,12 N. L. R. B. 1238;Matter of St.Joseph Stock Yards CompanyandAmalgam-ated Meat Cutters and Butcher Workmen of NorthAmerica,Local UnionNo. 159, 2 N. L.R. B.,39;MatterofWilson dCo., Inc.andUnited Packing HouseWorkers,L. I. UnionNo. 51,19 N. L. R. B. 990; See alsoN. L. R. B. v. Sands Manufacturing Company,306 U. S.332, aff'g 96 F.(2d) 721(C.C.A. 6),setting asideMatter of Sands ManufacturingCompanyandMechanics Educational Society of America.,1 N. L. R.B. 546;ConsolidatedEdis'ou Company of New York,Inc., et at.v.N. L. R.B. at at.,305 U. S.197, aff'g inpart and setting aside in part 95 F. (2d) 390. enfi'gMatter of Consolidated Edison Com-pany of NewYork,Inc., at al.andUnited Electrical and Radio Workers of America,affiliated- with the Committee for Industrial Organization,4N. L. R. B. 71. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelief.It thus appears that while on July. 11 the parties may havecome to some sort of agreement as to seniority, the respondents' letterof July 12 was not a true expression of the. agreement reached.The respondents, by putting into effect the wage reduction of April25, 1938, at a time when the Union was seeking to bargain with themwith regard to wages and to obtain a wage contract, without notifyingor consulting with the Union, clearly indicated their refusal to bargainwith the Union. For the respondents so to ignore the exclusive col-lective bargaining representative of their employees and unilaterallyto determine the wage reduction, a matter normally the subject ofcollective bargaining, was a refusal to bargain within the meaning ofthe Act.20The respondents, also, by putting into effect an increase in hours inJanuary 1939 without consulting with or notifying the Union, refusedto bargain within the meaning of the Act.We do not here pass upon any question as to the business necessitieswhich may have prompted the respondents to effect the wage reductionand the increase in hours of labor. It is the respondents' failure.to giveprior notice or to consult with the Union regarding these matters=andnot the wage reduction and increase in hours, themselves, which wehave scrutinized.We find that the respondents by (1) their refusal to meet with theUnion when requested; (2) their failure to submit. any offer to theUnion while at the same time rejecting the Union's proposals; (3)their refusal to enter into any contract with the Union and to con-sider the Union's proposed contract; (4) their putting into effect thewage reduction of April 25, 1938, and, in January 1939, the increasein hours of service without consultation with or notification to theUnion, refused to bargain collectively with the Union as the exclusiverepresentative of their employees in the appropriate unit with respectto rates of pay, wages, hours of employment, and other conditions ofemployment.The effect of the respondents' refusal to bargain collectively with theUnion was of necessity to discredit the Union so as to discourage em-ployees from maintaining their affiliation with the Union or fromaffiliating therewith and from designating it as their bargaining rep-resentative.We find that by the above refusals to bargain the respondents haveinterfered with, restrained, and coerced their employees in the exer-cise of the rights guaranteed in Section 7 of the Act.20 SeeMatter of Whittier Mills Company and Silver Lake CompanyandTextileWorkersOrganizing Committee,et al.,15 N. L.R. B.457; Matter ofWilson &Co.,Inc.andUnitedPackingHouseWorkers L. I. Union No. 51,19 N. L.R. B. 990. THE WINDSOR MANUFACTURING COMPANY319IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set' forth in SectionIII above, occurring in connection with their operations described inSection I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and have ledand .tend- to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYWe have found that the respondents have engaged in certain unfairlabor practices.We shall order the respondents to cease anddesist therefrom. and to take certain affirmative action which we findwill effectuate the policies of the Act.We have found that at all times since January 19, 1938, the Unionwas and that it is the exclusive representative of the respondents'employees in an appropriate unit.We have also found that the re-spondents failed and refused to bargain collectively with the Unionas such representative. In order to effectuate the policies of the Act,we shall order the respondents to bargain with the Union as therepresentative of their employees in the appropriate unit.Havingfurther found that the respondents refused to enter into an agreementwith the Union, we shall address our order specifically to the wrongsought to be remedied and order the respondent to embody any under-standings reached in a written, signed agreement.21Upon the basis. of, the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, C. I. 0., is a labororgani-zation,within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing their employeesin the exerciseof the rights guaranteed in Section 7 of the Act, therespondentshave engaged in and are engaging in unfairlabor prac-tices,within the meaning of Section 8 (1) of the Act.I Matter of Inland Steel CompanyandSteelWorkers Organizing Committee and Amal-gamated Association.of Iron,Steel and Tin Workers of North America,Lodge Nos. 64,1010, and 1101,9 N. L. R. B. 783, set aside inInland Steel Company, a Corporation v.N. L. R. B.,109 F. (2) 9 (C. C.A.7) ;Matter of Holston Manufacturing CompanyandAmerican Federation of Hosiery Workers,13 N. L.R.B. 783;Matter of BussmanntManufacturing Company and McGraw Electric CompanyandInternationalAssociation ofMachinists,District No. 9, affiliatedwithAmerican Federation of Labor,14 N. L. R. B.322;Matter of Wilson t Co., Inc.andUnited Packing House Workers L.I.Union No. 51,19 N. L.R. B. 990. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The respondents' employees engaged in production at theirPhiladelphia plant, exclusive of executives,supervisors,and clericalhelp, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9, (b) of the Act.4.TextileWorkers Union of America,C. I. 0., was on January19, 1938,.and .it all times thereafter has been,the exclusive represent-ative of all the employees in the appropriate unit for the purposesof collective bargaining,within themeaning of Section 9 (a) ofthe Act.5.The respondents, by refusing to bargain collectively with Tex-tileWorkers Union of America,C. I. 0., as the exclusive represent-ative of their employees in the appropriate unit, have engaged inand. are engagingin unfairlabor practices, within themeaning ofSection 8 (5) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basisof the above findingsof fact and-conclusions oflaw, and pursuant to Section 10 (c) of the NationalLaborRelationsAct, the NationalLabor Relations Board hereby ordersthat therespondents,John J. Oughton, Charles T. Oughton, Bertram E.Oughton, and RobertB. Oughton,individuals and as co-partnerstrading asWindsor Manufacturing Company, their agents,succes-sors,and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectivelywith Textile Workers Unionof America,C. I. 0., as theexclusive representative of their em-ployees engaged in productionat their Philadelphiaplant, exclusiveof executives,supervisors,andclerical help;(b) In any othermanner iiiterfering,with,restraining,or coercing:their employees in the exerciseof their rights .to self-organization,to form, join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing',or to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmativeactionwhichthe Board findswill effectuate the policiesof the Act :(a)Upon request bargain collectivelywithTextileWorkers Unionof America,C. I. 0., as the.exclusive representative of their employeesengaged in production at their Philadelphia plant, exclusive ofexecutives, supervisors,and clerical help, in respect to rates of pay, THE WINDSOR MANUFACTURING COlIPANY321wages, hours of employment, and other conditions of employment,and, if an understanding is reached on any such matter, embodysaid understanding in a written, signed contract;(b) Post immediately in conspicuous places in and about their plantnotices to their employees, and maintain said notices for a period ofat least sixty (60) consecutive days from the date of posting,statingthat the respondents will cease and desist in the mannerset forth inparagraphs 1 (a) and (b) and` that they will takethe affirmativeaction set forth in paragraph2 (a) ofthis Order;(c)Notify theRegionalDirector for theFourth Region in writingwithin ten (10) days from the date of this Order whatsteps therespondents have taken to comply herewith.